DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 512 661 (Kantola).

Regarding claim 1, Kantola teaches a fork lift device comprising: a first fork, 11, and a second fork, 18, moveable in a lateral direction and a vertical direction with respect to a traveling direction; and an interchanging mechanism configured to interchange vertical positions of the first fork and the second fork, see figures 1-3.

Regarding claim 2, Kantola teaches the interchanging mechanism comprises: a first mast; a second mast disposed at an interval from the first mast in the traveling direction; a first moving mechanism provided on the second mast side of the first mast in a moveable manner in the vertical direction and configured to move the first fork in the lateral direction, and a second moving mechanism provided on the first mast side of the second mast in a moveable manner in the vertical direction and configured to move the second fork in the lateral direction, wherein positions of the first fork and the second fork in the vertical direction are interchanged by moving the first fork or the second fork in the lateral direction, see figures 1-3.

Regarding claim 3, Kantola teaches a length of one of the first moving mechanism and the second moving mechanism in the lateral direction is shorter than a length of the other moving mechanism in the lateral direction, see figure 3.

Regarding claim 4, Kantola teaches the interchanging mechanism comprises a third moving mechanism configured to move one of the first fork and the second fork in the traveling direction and a direction opposite to the traveling direction, see figures 1-3.

Regarding claim 5, Kantola teaches the interchanging mechanism comprises an interval changing mechanism configured to change an interval between claw parts of the first fork or the second fork, see figures 1-3.

Regarding claim 7, Kantola teaches: a first fork lift in which the first mast is supported by a first carriage; and a second fork lift in which the second mast is supported by a second carriage, wherein the first and second fork lifts are synchronously controlled to make them perform identical tasks, see figures 1-3.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH07237900, as cited by applicant.

Regarding claim 1, the JP ‘7900 reference teaches a fork lift device comprising: a first fork, 33, and a second fork, 33, moveable in a lateral direction and a vertical direction with respect to a traveling direction; and an interchanging mechanism configured to interchange vertical positions of the first fork and the second fork, see figures 1 and 5-10.

Regarding claim 6, the JP ‘7900 reference teaches the interchanging mechanism comprises a rotating mechanism, 28, configured to rotate the first fork or the second fork about a rotary shaft extending in the vertical direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



21 April 2022